El Juez Asociado Sé. Wolb,
emitió la opinión del tribunal.
Se trata de una moción para desestimar la apelación. El primer fundamento es que la'apelación es ambigua por cuanto el aviso deja de especificar de qné parte de la senten-cia es que se apela. El artículo 296 del Código de Enjui-ciamiento Civil, dice:
“Una apelación se interpone entregando al secretario de la corte en que fue dictada o registrada la sentencia o providencia apelada, nn escrito manifestando que se apela de ella, o de determinada parte *319•de la misma, y presentando idéntica manifestación a la parte con-traria o a su abogado.”
El apelante presentó en la Corte de Distrito de Mayagüez ima solicitud para que una viuda fuera declarada única he-redera de José Romeu y Giacomaggi, y que el peticionario y otros fueran declarados los únicos herederos de dicha viuda. Después de la oposición, de la reconvención y del juicio, la corte dictó una sola sentencia declarando a los opositores herederos de José Romeu, y en la misma • senten-cia declaró al peticionario y apelante y a otros más herederos de la referida viuda. La teoría del apelado es que el último pronunciamiento favorece al apelante y que por tanto tenía que especificar de qué parte de la sentencia era que apelaba.
Como lo más envuelve lo menos, y como nadie puede ape-lar de una sentencia que no le perjudica, viene a ser una cuestión de sentido común que el apelante sólo puede apelar de aquella parte del total de la sentencia que le causa per-juicio.
Creemos que el artículo 296, arriba transcrito, da a un apelante la opción de apelar de la sentencia en su totalidad que le perjudique o de cualquiera parte de la misma que le perjudique. Cuando él apela sin especificar, es porque apela de aquella parte que le perjudica. Estamos familiarizados con las apelaciones interpuestas por ambas partes, y es práctica corriente que cada una de ellas apele de la senten-cia en su totalidad.
Ni una ni otra parte nos han citado caso alguno que in-terprete el artículo citado, ya en favor o en contra de la ale-gación. del apelado. En general esta corte adquiere juris-dicción cuando la sentencia apelada queda suficientemente identificada, 3 C. J. 1087, como en este caso.
El apelado también alega que esta corte no ha adquirido jurisdicción por otro motivo. Ese motivo no ha quedado establecido en la moción de desestimación. El apelado men-ciona el hecho de que esta corte carece de jurisdicción, pero *320lo único que hace e's repetir en el párrafo (6) que ello es por razón de la ambigüedad a que se refiere el párrafo (a). Luego hace una alegación general en el sentido de que el récord muestra que esta corte carece de jurisdicción. Como el apelado tenía en mente un argumento más concreto, este método no dió al apelante ni a esta corte -oportunidad para una discusión amplia. Si tuviéramos duda alguna sobre’ la resolución del caso, daríamos al apelante una oportunidad para ser oído.
Sólo en la vista fué que el apelante alegó que la apela-ción había venido demasiado tarde. Esta alegación se basa sola y exclusivamente en las palabras de la certificación de la transcripción de autos hecha por los dos abogados. Des-pués de expresar que el récord anterior era una transcrip-ción fiel y exacta de los procedimientos habidos en la corte inferior, pasan a decir: “para formalizar la apelación que ha interpuesto el día 30 de enero de 1918 contra la sentencia notificada al prómovente el 21 de diciembre de 1917.” Esta era una ambigüedad patente.
La especificación de la fecha del aviso de apelación fué quizás innecesaria, puesto que la certificación de los dos abo-gados se refería a toda la transcripción. Si el apelante ad-mitió la notificación de la sentencia, la única cuestión pen-diente ante nosotros es cuál es la verdadera fecha de la sen-tencia y si la apelación fué establecida dentro del término-debido después ele esa fecha, o por lo menos desde la fecha de la notificación.
El récord ante esta corte es la transcripción de los autos y no la certificación. Esta sólo tiene por objeto dar validez a'la transcripción. La sentencia fué fechada en enero 18, 1918. La apelación fué notificada al apelado en 24 de enero de 1918 y radicada en enero 30, 1918, y el apelante admite que fué notificada el 21 de enero de 1918. Por tanto, la ape-lación, habiendo sido establecida dentro del duodécimo día de dictada la sentencia lo fué claramente dentro del término.. *321La fecha del aviso de la sentencia es inmaterial. Tal fecha consignada en la certificación era errónea.
Por lo general cuando nn apelado desea que se desestime una apelación por falta de jurisdicción y no se ha presentado aquí la transcripción, es un deber del apelado traer un cer-tificado del secretario para demostrar el estado del caso ante la corte inferior. Pero cuando la transcripción está presen-talla y aparentemente en orden lógico de fechas, el apelado no puede invocar errores contenidos en la certificación he-cha con poco cuidado para privar a esta corte de jurisdic-ción, sino que debe demostrar a la corte, si tal fuere el caso,, que está de hecho falta de jurisdicción.
La moción debe ser desestimada.
• Denegada la moción.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.